DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ Arguments/Remarks filed 04/07/2022 with respect to independent claim 1 have been considered and are addressed below.
Claims 9 – 30 are allowed.
Claims 1 – 5 and 7 - 30 are pending.

Response to Arguments
Applicants submit that transmitting acknowledgement frames for each station is not the same as "receiving, on the first wireless link, an acknowledgement or a negative acknowledgement of the first data unit and the second data unit," as recited in amended independent claim 1. For example, nowhere does Chu teach or suggest receiving an acknowledgement or a negative acknowledgement of the first data unit and the second data unit on a first wireless link. Rather, Chu describes a general process of transmitting acknowledgement frames for each station, but  12 Application. No. 16/809,456 PATENTAmendment dated April 7, 2022Reply to Office Action dated February 4, 2022does not mention "the first wireless link," as recited in amended independent claim 1.
	Examiner respectfully disagrees.  Chu shows a wireless local area network (WLAN) 110 with bidirectional arrows as wireless links/channels for communication between access point (AP) 114 and clients 154 in Figure 1.  Chu discloses the WLAN 110 (e.g., the AP 114, the client station 154, etc.) are configured for various multi-channel operations including two or more communication channels (see para. 0044 - 0046) which means any communication between the AP and each client station takes place over the wireless communication channels (for example over a first wireless link as recited in claim 1).  Chu discloses the AP transmits an acknowledgement frame that includes acknowledgement or block acknowledgement information for each station 154 from which a data unit 608 was successfully received (paragraph 0113) and so this communication takes place over a wireless communication channel (ex: first wireless link).
	Therefore, Chu discloses the claimed features of “receiving, on the first wireless link, an acknowledgment or a negative acknowledgement of the first data unit and the second data unit” as recited in amended claim 1.
	As a result, the argued features of the claim are shown in this Office Action and the corresponding cited portions of the prior arts.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. (Pub. No.: US 2003/0026218 A1) in view of Chu et al. (Pub. No.: US 2019/0182863 A1).
 	Regarding claim 1, Singhai discloses a method for wireless communication at a first wireless device, comprising: establishing a plurality of wireless links between the first wireless device and a second wireless device, the plurality of wireless links supporting parallel transmissions during a multi-link session and including at least a first wireless link and a second wireless link (see para. 0004, 0005, 0012, the IP packets being transmitted can be partitioned into fragments, with the fragments being sent in parallel over multiple links that are established between the transmitter and the receiver); configuring a first data unit comprising a first portion of a message to be transmitted on the first wireless link and a second data unit comprising a second portion of the message to be transmitted on the second wireless link (see para. 0005, 0009, 0012, means for partitioning data packets into fragments, and means are provided for transmitting fragments of a packet in parallel with each other over the links where the first fragment may be sent on the first link, the second fragment is sent on the second link, and so on), transmitting, to the second wireless device based at least in part on the configuring, the first data unit on the first wireless link and the second data unit on the second wireless link (see para. 0005, 0012, the first fragment is sent on the first link, the second fragment is sent on the second link, and so on).  
	Singhai discloses the claimed limitations as stated above; however, Singhai does not specifically disclose the following claimed features: regarding claim 1, the first data unit and the second data unit scheduled to terminate at a same time; and receiving, on the first wireless link, an acknowledgment or a negative acknowledgement of the first data unit and the second data unit.
Regarding claim 1, Chu discloses the first data unit and the second data unit scheduled to terminate at a same time (see para. 0046, the first signal in a first channel segment (ex: communication channel) and the second signal in the second channel segment have identical end times); and receiving, on the first wireless link, an acknowledgment or a negative acknowledgement of the first data unit and the second data unit (see Fig. 1, WLAN 110 with bidirectional arrows as wireless links/channels for communication between access point (AP) 114 and clients 154; para. 0044 – 0046, the WLAN 110 (e.g., the AP 114, the client station 154, etc.) are configured for various multi-channel operations including two or more communication channels; para. 0113, the AP transmits an acknowledgement frame that includes acknowledgement or block acknowledgement information for each client station 154 from which a data unit 608 was successfully received).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Singhai, and have the features, as taught by Chu, in order to provide for protecting transmissions in a communication channel, as discussed by Chu (para. 0004).
	
Singhai does not disclose the claimed limitations as recited in claim 2.
	Regarding claim 2, Chu discloses further comprising: transmitting, to the second wireless device, a signal to solicit the acknowledgement or the negative acknowledgement for the first data unit, or the second data unit, or a combination thereof (see para. 0113, the AP transmits an acknowledgement frame that includes acknowledgement or block acknowledgement information for each client station 154 from which a data unit 608 was successfully received).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Singhai, and have the features, as taught by Chu, in order to provide for protecting transmissions in a communication channel, as discussed by Chu (para. 0004).

	Regarding claim 5, Singhai discloses wherein the first wireless link has a first primary channel and the second wireless link has a second primary channel (see para. 0005, first link and second link, para. 0019 - 0020, there are multiple channels in each link (ex: primary channel)).  

	Singhai does not disclose the claimed limitations as recited in claim 7.
	Regarding claim 7, Chu discloses wherein transmitting the first data unit on the first wireless link and the second data unit on the second wireless link further comprises: transmitting at least a portion of the first data unit on the first wireless link during a first time period based at least in part on a result of a clear channel assessment procedure indicating that the first wireless link is clear (see Fig. 1, Figs. 4A, 4B, para. 0088 – 0091, 0099 – 0101, the AP 114 is configured to perform a CCA procedure on the communication channels (ex: first channel and second channel) and determine if any of the communication channels is idle before attempting to access it); and refraining from transmitting on the second wireless link during the first time period based at least in part on a result of the clear channel assessment procedure indicating that the second wireless link is busy (see Fig. 1, Figs. 4A, 4B, para. 0088 – 0091, 0099 – 0101, the AP 114 is configured to perform a CCA procedure on the communication channels (ex: first channel and second channel) and determine if any of the communication channels is idle before attempting to access it; otherwise it won’t access the communication channel if the communication channel is not idle, hence it’s busy).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Singhai, and have the features, as taught by Chu, in order to provide for protecting transmissions in a communication channel, as discussed by Chu (para. 0004).

	Regarding claim 8, Singhai discloses wherein: the first wireless link comprises a first wireless channel in a first radio frequency spectrum band; and the second wireless link comprises a second wireless channel in the first radio frequency spectrum band or a second radio frequency spectrum band (see para. 0005, first link and second link, para. 0019 – 0020, the mobile stations 14 may be capable of operating in a full duplex mode and communicate via, by example, L-band RF links (uplink or return link) and S-band RF links (downlink or forward link)…the return L band RF links may operate within a frequency range of 1.61 GHz to 1.625 GHz, a bandwidth of 16.5 MHz…the forward S band RF links may operate within a frequency range of 2.485 GHz to 2.5 GHz, and a bandwidth of 16.5 MHz where the 16.5 MHz bandwidth of the forward link can be partitioned into, e.g., sixteen beams with thirteen sub-beams effectively forming two hundred eight FDM channels, each further accommodating around one hundred twenty eight code channels).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. (Pub. No.: US 2003/0026218 A1) in view of Chu et al. (Pub. No.: US 2019/0182863 A1) and further in view of Wentink et al. (Pub. No.: US 2012/0099568 A1).
	Singhai and Chu do not disclose the claimed features as recited in claims 3 and 4.
	Regarding claim 3, Wentink discloses wherein transmitting the signal to solicit the acknowledgement comprises: transmitting a block acknowledgment request to solicit the acknowledgement for at least the first data unit and the second data unit (see para. 0033, 0040, transmitting a block acknowledgment request (BAR)).  
	Regarding claim 4, Wentink discloses further comprising: receiving a block acknowledgment in response to the transmitted block acknowledgment request (see para. 0033, the block acknowledgement request is a request for the receiving access terminal to transmit a block acknowledgement (BA) to the access point in the next uplink transmission opportunity the access terminal obtains).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Singhai and Chu, and have the features, as taught by Wentink, in order to achieve high data throughputs by allowing multiple access terminals to communicate by sharing channel resources, as discussed by Wentink (para. 0004).
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473